Citation Nr: 1211087	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from September 1971 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection for a left knee disorder and denied that claim on the merits.

This issue was previously before the Board in August 2009, when it was remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The issue is now returned to the Board for further appellate consideration.  The Board has recharacterized the issue as above to reflect the Board's obligation to establish its jurisdiction regardless of the prior determination by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Moreover, the Board in August 2009 also determined that five additional appellate issues were reflected in the record; June 2000 rating decisions had denied the claims, and notice of disagreements (NODs) were received soon after.  The identified appeals involved allegations of clear and unmistakable error (CUE) in failing to adjudicate claims of service connection for left knee and duodenitis disabilities in a July 1998 rating decision; CUE in failing to adjudicate a claim for increased evaluation for esophagitis in a July 1998 decision; CUE in a July 1998 denial of service connection for pelvic pain; and entitlement to a compensable evaluation for esophagitis.  The Board found that no statement of the case (SOC) had been issued with regard to any of the appealed matters, and so remanded the claims for such.  Manlincon v. West, 12 Vet. App. 238 (1999).

However, the RO pointed out in a December 2010 memorandum seeking clarification that an appropriate SOC addressing all of the identified CUE and evaluation matters had in fact been issued in July 2000.  Some confusion may have arisen over the characterization of the issues, but the substance reflected in the reasons and bases provided the Veteran in the SOC.  He had not perfected his appeal with the timely filing of a substantive appeal, and hence the issues were no longer considered to be in appellate status.  In a September 2011 informal hearing presentation, the Veteran, through his representative, agreed with the RO's assessment.

A review of the claims file confirms that the Board had no jurisdiction over claims of CUE in failing to adjudicate claims of service connection for left knee and duodenitis disabilities in a July 1998 rating decision; CUE in failing to adjudicate a claim for increased evaluation for esophagitis in a July 1998 decision; CUE in a July 1998 denial of service connection for pelvic pain; or entitlement to a compensable evaluation for esophagitis.  The RO had properly addressed the Veteran's NOD, and he elected to not pursue the appeals.

The Board's August 2009 remand directives with regard to those matters, therefore, have no force of law.  The Veteran's representative has requested that the Board vacate the August 2009 remand in its entirety to avoid confusion.  A remand, however, is not a "decision" and hence may not be vacated.  38 C.F.R. § 20.904.  Instead, the Board recognizes the lack of jurisdiction and the matters are dropped from consideration.  No action by the Board shall disturb the finality of the July 1998 and June 2000 RO decisions at this time.

The Board stresses that this holding applies only to the five issues noted herein.  As the Veteran has pointed out, additional claims of service connection have been filed at the RO regarding endocrine, genitourinary, gastrointestinal, neurological, and orthopedic disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) at this time, although development of such claims has commenced, as shown by January and August 2010 letters.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in a June 2000 rating decision on the grounds that no nexus to service was shown; the denial became final in June 2001.

2.  Evidence received since June 2000 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a left knee disorder was most recently denied in a June 2000 rating decision which determined that the evidence of record did not show a nexus between current disability and service.  Evidence of record at the time consisted of service treatment records, VA examination and treatment reports, and private medical records.

Since June 2000, VA has received additional VA treatment records, private medical records, and VA examination reports.  These records were all created after June 2000; in that respect they are new.  They show the development and advancement of the Veteran's left knee disorder, and not merely the continued existence of the previously identified condition.  They are not cumulative and redundant.

Treatment records, both VA and private, do not include findings or opinions relating current left knee complaints to service or a service-connected disability.  The Veteran has specified that he did not identify or submit these records in support of his appeal for service connection of a left knee disorder.  The treatment records may not be considered material, as they do not address the unestablished fact of a nexus.

However, the June 2005 VA examination (with opinion) and the October 2006 VA medical opinion following a records review directly address the possibility of a nexus to service.  As at least one of the opinions supports the Veterans' claims of a relationship between the currently-diagnosed left knee disorder and service or a service-connected disability, the new examination evidence raises the reasonable possibility of substantiating the appeal, and the evidence must be found to be material.

New and material evidence having been received, the claim of service connection for a left knee disorder is properly reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

The appeal to reopen a previously denied claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, is granted.


REMAND

In August 2009, the Board remanded the claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, as inextricably intertwined with other appeals.  As is discussed above, such was improper, as the sole appellate issue over which the Board has jurisdiction was that of service connection for a left knee disorder.

Upon review of the merits of the left knee claim, and in accordance with the expressed desires of the Veteran, further remand of the claim is required.  He has alleged, alternatively, that his current left knee disorder is directly related to heavy use in service aboard ships at sea and on ladders aboard ship, or that it is secondary to excessive strain caused by the service-connected right knee disability.

VA has afforded the Veteran one examination, and obtained two medical opinions regarding a nexus between the current disability and service or a service-connected disability.  Unfortunately, neither the June 2005 nor the October 2006 opinions are adequate for adjudication purposes.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The physician's assistant who examined the Veteran in June 2005 and proffered a positive nexus opinion in July 2005 was unable to review the claims file in conjunction with the examination.  The opinion is therefore rendered upon an incomplete factual basis.  While the examiner took a medical history from the Veteran, the information obtained was incomplete and failed to fully and accurately describe the status of the left knee during service.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For example, the examiner considered the impact of life at sea on the knees, but did not note, and was apparently unaware, that only four months of the Veteran's 25 years of service were spent at sea.  

In October 2006, the complete claims file was reviewed, and the VA examiner offered a negative nexus opinion.  However, he failed to provide a required rationale for his opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Remand is therefore required to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's left knee disorder.

Further, in light of evidence of ongoing VA treatment, updated, complete VA records should be associated with the claims file.  Records currently associated with the file appear to reflect only selected appointments, and are incomplete.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete, updated VA treatment records from the VA medical center in New Orleans, Louisiana, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2005 to the present.

2.  Schedule the Veteran for a joints examination; the claims folder must be reviewed in conjunction with the examination.  The examiner must identify any current disability of the left knee, and must opine as to whether it is at least as likely as not any such disability is caused or aggravated by service or the service-connected right knee disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


